Exhibit 10.5

 

ATLAS TECHNICAL CONSULTANTS, INC.

 

[DATE]

 

RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES)

 

*  *  *  *  *

 

Participant:__________________________

 

Grant Date:__________________________

 

Number of Restricted Stock Units Granted: ____________

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above (the “Grant Date”), is entered into by and between ATLAS
TECHNICAL CONSULTANTS, INC., a corporation organized in the State of Delaware
(the “Company”), and the Participant specified above, pursuant to the Atlas
Technical Consultants, Inc. 2019 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”).

 

WHEREAS, it has been determined that it would be in the best interests of the
Company to grant the Restricted Stock Units provided herein (“RSUs”) to the
Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time),
all of which terms and provisions are made a part of and incorporated into this
Agreement as if they were each expressly set forth herein. Except as provided
otherwise herein, any capitalized term not defined in this Agreement shall have
the same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and confirms that the
Participant has read the Plan carefully and fully understands its contents. In
the event of any conflict or inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.

 

2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date, the number of RSUs specified above. Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

 



1



 

3. Vesting.

 

(a) Subject to the provisions of Section 3.b), the RSUs subject to this
Agreement shall become vested as follows, provided that the Participant has not
incurred a termination of employment with the Company or any Affiliate thereof
(a “Termination”) prior to the applicable vesting date:

 

Vesting Date 

Portion of

RSUs That Vest

     First Anniversary of the Grant Date  1/3      Second Anniversary of the
Grant Date  1/3      Third Anniversary of the Grant Date  1/3

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the applicable vesting date,
subject to the Participant’s continued employment with the Company or any
Affiliate thereof on such vesting date.

 

(b) Forfeiture. Subject to the terms of this Section 3, all unvested RSUs (and
all rights arising from such RSUs and from being a holder thereof) shall
automatically (without further action by the Company or any Person) be
immediately forfeited upon the Participant’s Termination for any reason.

 

4. Delivery of Shares. Within thirty (30) days following the applicable vesting
date of the RSUs, the Participant shall receive a number of shares of Common
Stock equal to the number of RSUs that have become vested on the applicable
vesting date. Neither this Section 4 nor any action taken pursuant to, or in
accordance with, this Agreement should be construed to create a trust or a
funded or secured obligation of any kind.

 

5. Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any RSU unless and until
the Participant has become the holder of record of such shares.

 

6. Non-Transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the RSUs as a result of a Transfer by will or by the laws
of descent and distribution), other than in accordance with the provisions of
Section 17 of the Plan.

 



2



 

7. Governing Law; Jurisdiction and Venue. All questions arising with respect to
the provisions of this Agreement shall be determined by application of the laws
of Delaware, without giving any effect to any conflict of law provisions
thereof, except to the extent Delaware state law is preempted by federal law.
The obligation of the Company to sell and deliver Common Stock hereunder is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Common Stock. The Company and the Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or this
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts located in
Austin, Texas, the court of the United States of America for the Western
District of Texas, and appellate courts having jurisdiction of appeals from any
of the foregoing, and agree that all claims in respect of any such Proceeding
shall be heard and determined in such Texas State court or, to the extent
permitted by law, in such federal court, (b) consent that any such Proceeding
may and shall be brought in such courts and waives any objection that the
Company and the Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) waive all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or this
Agreement, (d) agree that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party, in the
case of a Participant, at the Participant’s address shown in the books and
records of the Company or, in the case of the Company, at the Company’s
principal offices, attention General Counsel, and (e) agree that nothing in the
Plan shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Delaware.

 

8. Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Participant in
order to carry out the provisions of this Section 8.

 

9. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

 

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 9.

 

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

 

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 



3



 

10. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter; provided, however, that the terms of this Agreement shall not
modify, and shall be subject to, the terms and conditions of any employment or
severance agreement between the Participant and the Company or any of its
Affiliates in effect as of the date a determination is to be made under this
Agreement. This Agreement may be amended by the Company at any time (a) if the
Board or the Committee determines, in its sole discretion, that amendment is
permitted under the terms of the Plan or necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Agreement; or (b) other than in the circumstances described in
clause (a) or provided in the Plan, with the Participant’s consent.

 

11. Notices. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by certified mail, return receipt
requested, and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed, in the case of
the Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel. Any person entitled to notice hereunder may waive
such notice in writing.

 

12. Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

13. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Administrator. Nothing in this Agreement confers upon you the
right to continue in the employ of or performing services for the Company or any
subsidiary, or interfere in any way with the rights of the Company or any
subsidiary to terminate your employment or service relationship at any time,
subject to any employment agreement or other service agreement in effect between
the Company and the Participant.

 

14. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 



4



 

15. Compliance with Laws. Notwithstanding any provision of this Agreement to the
contrary, the issuance of the RSUs (and the shares of Common Stock upon
settlement of the RSUs) pursuant to this Agreement will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Common Stock may then be listed. No Common Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. In addition, Common Stock will not be issued hereunder
unless (a) a registration statement under the Securities Act of 1933, as amended
(the “Act”), is at the time of issuance in effect with respect to the shares
issued or (b) in the opinion of legal counsel to the Company, the shares issued
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Agreement will relieve the Company of any liability in
respect of the failure to issue such shares of Common Stock as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company. From time to time, the Board
and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate Persons to make shares of
Common Stock available for issuance.

 

16. Section 409A. This Agreement and the Plan are intended to comply with, or be
exempt from, the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent. To the
extent that the RSUs are subject to Section 409A of the Code, it shall be paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. Neither the
Company nor any of its Affiliates shall have any liability to the Participant,
in the event that any amount or benefit under this Agreement or the Plan becomes
subject to any taxes, penalties, interest or other expenses under Section 409A
of the Code, responsibility for payment of such taxes, penalties, interest or
other expenses shall rest solely with the Participant and not with the Company
or any of its Affiliates.

 

17. Taxes. To the extent that the receipt, vesting or settlement of the RSUs
results in compensation income or wages to the Participant for federal, state,
local and/or foreign tax purposes, the Participant shall make arrangements
satisfactory to the Company for the satisfaction of obligations for the payment
of withholding taxes and other tax obligations relating to the RSUs, which
arrangements may include the delivery of cash or cash equivalents, Common Stock
(including previously owned Common Stock, net settlement, a broker-assisted
sale, or other cashless withholding or reduction of the amount of shares
otherwise issuable or delivered pursuant to this Agreement), other property, or
any other legal consideration the Administrator deems appropriate. If such tax
obligations are satisfied through net settlement or the surrender of previously
owned Common Stock, the maximum number of shares of Common Stock that may be so
withheld (or surrendered) shall be the number of shares of Common Stock that
have an aggregate Fair Market Value on the date of withholding or surrender
equal to the aggregate amount of such tax liabilities determined based on the
greatest withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to the RSUs, as determined by
the Administrator. Any fraction of a share of Common Stock required to satisfy
such tax obligations shall be disregarded and the amount due shall be paid
instead in cash to the Participant.  The Participant acknowledges that there may
be adverse tax consequences upon the receipt, vesting or settlement of the RSUs
or disposition of the underlying shares and that the Participant has been
advised, and hereby is advised, to consult a tax advisor. The Participant
represents that the Participant is in no manner relying on the Board, the
Committee, the Administrator, the Company or any of its Affiliates or any of
their respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences.

 



5



 

18. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company, which consent may not be
unreasonably withheld, conditioned or delayed.

 

19. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

21. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

22. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

23. Clawback. Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (b) any policy that may be adopted or amended by the
Board from time to time, all shares of Common Stock issued hereunder shall be
subject to forfeiture, repurchase, recoupment and/or cancellation to the extent
necessary to comply with such law(s) and/or policy.

 

[Remainder of Page Intentionally Left Blank]

 

6



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by one
of its duly authorized officers, and the Participant has executed this
Agreement, effective for all purposes as provided above.

 

  ATLAS TECHNICAL CONSULTANTS, INC.         By:           Name:           
Title:                                  PARTICIPANT:           [Name of
Participant]

 

Signature Page to Restricted Stock Unit Agreement

 

 



 

 